Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 30 December 1798
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


          
            
              my Dear sister
              Quincy December 30 1798
            
            I have not written to you for a long time it was my intention to have written by miss Palmer, but she went away a week earlier than she proposed when I saw her. she could however tell you that I was in better Health than when you left me. I have recoverd my Rest, and with it my strength and spirits have returnd in a great measure. I sent Richard Dexter to Philadelphia tho I have not yet had any account of his arrival there; I receive Letters as often as twice or three times a week from thence. William is very good in writing to me, and he prays me to inform you, that he has written to you, tho he has not heard a word from you, except by me. his uncle Says that he performs his duty very well. in one of his Letters he complains that his arms were very Stiff, a carving venson for 30 hearty Eaters. he writes in very good spirits, and says he only wants, me and his cousin L  to be very happy;
            I inclose a Letter from mrs Smith to her sons. she wishes very much to hear from them; she says she is lonely, and expects to be so through the winter— I have felt myself more so than in former seasons; but I am more reconciled to it than I was, and my feelings arose in a great measure from ill Health, and from the Idea that I had quitted a place which it was my duty to occupy, that I had a part to discharge, which required my attendance. my Friends would not however consent to my going this Winter to philadelphia tho I could very well, if it was the fall, instead of mid winter, but I have not courage after such a sickness, to make the attempt. I hope the variety of cares which call for your daily attention, will serve to dispell the weight of Grief which in spight of all your exertions, was visible at your Heart, and that the bitterness of sorrow, will be healed by the lenient hand of time, and the more powerfull aid of Religion, which teaches us whilst we explore the Counsels of the most high, certain of the paternal care of our Creator, our part is submission to his Will.
            I doubt not from the Character I have had of miss Palmer, that she will prove to you the companion of your leisure hours, possessing taste to entertain, and to receive improvement, whilst her care and assiduity will I trust relieve you from the too great burden of a large Family, which slender as you, are would prove too much for your bodily strength.
            
            I hope my Grandsons are well and improving their time to the best advantage, that their ambition and emulation may be, which shall make the greatest proficiency in their several studies. they know not what is before them. they may have to struggle their own way through the world, without the Gifts of fortune, dependant only upon their own industery and talants. I wish this Idea imprest upon their mind’s if they can get an Education, it is the most I see for them. they may not however make the worse members of society; provided they do not inherit too great a share of pride, which I wish to see, suppresst, should it discover itself—
            I make it my rule, not to repine, but to bear, as becomes one who has much to be gratefull and thankfull for, that portion of sorrow and unhappiness which Providence sees fit to allot to me. if all is not according to my wishes; I still have more than my deserts.
            I am at present very anxious for my Dear Thomas whom I daily expect, and have every reason to suppose he is upon his passage the season of the year and the severity of the winter keep my fears alive— Brother Cranch is better, but not firm— we cannot look for his continuence with us at best, but a few years longer— tell miss Palmer that her Aunt has not heard a word from her since she left Quincy. we can hear six times from Philadelphia to once from Atkinson.
            Mrs Foster made me a short visit a few days since she looks well, appears happy, with a mind at ease. I call her a very fortunate Girl. I wish her sister may be equally so. I call her fortunate, that in these days of frivolity and licentiousness she should be united to a man of sobriety virtue and religion—with habits of industery and oconomy: this is in my mind, much preferable to wealth, and affluence without those qualities which I Esteem essential to happiness—
            my Love to Abbe. I hope she will soon recover the use of her Arm, and live to be a comfort a[nd] blessing to you. my kind Respects to mr Peabody. I am / my dear sister your truly / affectionate sister
            
              A Adams
            
          
          
            
              31
            
            sister Cranch says she has just received two Letters from miss B Palmer
          
        